 In the Matter of SEARS,ROEBUCK&. Co.andWAREHOUSEEMPLOYEESUNION #322 TRUCKDRIVERS& HELPERS UNION #592Case No. 5-R-149.-Decided March 6,191,p4Mr. R. D. Hooke,of Chicago,Ill., forthe Company.Mr. Russell BrawnandMr. L. G. Lane,of Richmond, Va., for theUnions.Mr. William Strong,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Warehouse Employees Union #322and Truck Drivers & Helpers Union #592, locals of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, herein called the Unions, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Sears, Roebuck & C9., Richmond, Virginia, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before George L. Weasler, TrialExaminer.Said hearing was held at Richmond, Virginia, on Febru-ary 8, 1944.The Company and the Unions appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSears, Roebuck & Co., a New York corporation, operates numerousretail stores, mail order plants, and factories throughout the UnitedStates.We are here concerned only with its warehouse and retail storeatRichmond, Virginia.During its 1942 fiscal year, the Company55 N. L. R B, No. 49.278 SEARS, ROEBUCK & CO.279received materials and merchandise at its Richmond warehouse andstore valued in excess of $500,000, about 95 percent of which wasshipped from sources outside the State of Virginia, and about 1 percent of its sales during the same period was made to customers out-side that State.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDWarehouse Employees Union #322 and Truck Drivers & HelpersUnion #592, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membershipemployees of the Company.III.TIIE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Unions asthe exclusive bargaining representatives of certain of the Company'semployees until the Unions have been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Unions represent a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of theparties,that all warehousemen, truck drivers and helpers, markers, stockmen,order checkers, shopmen, receiving and utility employees at the Com-pany's warehouse at 13th and Canal Streets, Richmond, Virginia,excluding the warehouse manager, assistant manager (head shipper),clerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-1The Field Examiner reported that the Unions submitted 24 membership applicationcards all of which bore apparently genuine original signatures;that the names of 13 per-sons appearing on the cards were listed on the Company's pay roll of Decembeer 10, 1943,which contained the names of 27 employees in the alleged appropriate unit. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll,period immediately preceding the date of the Direction of Electionherein, subject-; to the limitations and additions set forth in thedirection.,DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the,National Labor,Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby.DIREcTED that, as part of'the investigation to ascertain _representaCo.,-13th; and Canal Streets, Richmond, Virginia, an election by secret_ballot shall be conducted as early as possible, but not, later than thirty(30) days from the date of this Direction, under the direction andsupervision of Ae Regional Directof'for the Fifth Region, acting inthismatter,as, agent for the National Labor Relations Board, andtions, among the employees in the unit found appropriate in Section,IV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll, period because they were ill, or on,vacation,or temporarily laid off, and including employees in the armed forces,of the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been.rehired or reinstated prior to the date of,the election, to determine whether or not they desire to be representedby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men:and Helpers of-America, Locals,#592 and #322,2 for the`purposesof collective bargaining.Decision and Direction' of Election.The'tnionswish to beso designatedon the ballot.fMR. JOHN M. HouSTON took no part in the consideration of the above